Title: II. Bérard’s Observations on the Tobacco Trade, [ca. 3 September 1787]
From: Bérard, Jean Jacques
To: 



[ca. 3 September 1787]

Observations sur l’état actuel du Commerce du Tabac des Etats Unis avec La france.
On croit nécessaire de rapeller ce qui s’est passé depuis la paix, jusqu’au moment où la conduite de la ferme générale a obligé le  ministère d’interposer son autorité, pour rassurer un commerce quelle éloignoit.
Les Tabacs étoient fort chers en 1782, ils se vendoient 75.₶ le Quintal et au delà. Dès le commencement de La paix la ferme générale crut pouvoir faire rapidement baisser les prix. Elle ne voulut payer que 45.₶ le Tabac de Virginie et 42.₶ pour Le Maryland avec 15. p%. de Tare.
Mais comme la guerre avoit détruit beaucoup de Tabacs et dérangé la culture, L’équilibre entre les besoins de l’Europe et les récoltes d’Amérique ne put être rétabli par la récolte de 1783. Le prix des Tabacs resta donc élevé en Angleterre et en Hollande jusqu’à La fin de 1784. au dessus du Taux de 45.₶ et 42.₶ fixé par la ferme.
Il vint en france peu de chargements dont plusieurs même furent réexpédiés à Londres ou à Amsterdam. La ferme générale ne fit rien pour rapeller les américains. Au lieu d’augmenter les prix jusqu’à un taux équivalent aux cours étrangers, Elle suppléa leurs tabacs par une très grande consommation de Tabacs de flandres, de Hollande et d’Alsace: elle y gagnoit beaucoup, par le bas prix de ces sortes de feuilles. Elle se trouva si bien d’une telle économie qu’en Juillet ou Août 1784, elle n’offrit plus que 40.₶ du Tabac Virginie et 38.₶ du Maryland: offres que peu de tems après elle baissa de 2.₶ par Quintal.
Les Américains s’étoient dégoutés de nos ports. La ferme générale étoit sans tabacs des états unis, ou étoit alors en Septembre 1784.
On se plaignoit généralement de l’infériorité du tabac débité par la ferme. En Bretagne particulierement la police fit vérifier la qualité de quelques Tabacs, qui furent brulés par son Ordre. La ferme craignit sans doute d’être obligée de rendre Compte de ses approvisionnements, et de laisser voir au ministère et au public qu’elle se trouvoit absolument dépourvuë de Tabacs des états unis.
Elle ordonna sur le Champ des achats de Tabacs en Angleterre et en Hollande qui remplirent ses premiers besoins. Les difficultés de Bretagne s’arrangerent.
A cette Epoque M. Robert morris avoit en france, ou en route pour y arriver, 2000. Boucauds de Tabacs d’une qualité si inférieure qu’ils étoient invendables partout aillieurs qu’en france. Il les fit offrir à la ferme générale à 36.₶ le Quintal, Tare réelle (Elle est d’environ 10 p.cent.) et proposa de fournir au même Taux 60. mille Boucauds en 3. ans.

On accepta les 2000. Boucauds et le Traité fut conclu à 36.₶ tare réelle: on preta un million de Livres tournois à M. Morris en avance sur ce traité.
Ces conditions égaloient, et passoient même 40.₶ Tare 15. p%, qu’on eut payées à d’autres particuliers sans avances et sans d’autres avantages accordés à M. Morris.
Elles étoient trop fortes pour un traité, qui devoit durer 3. ans: car la récolte de 1784, ou au moins celle de 1785, devoient rétablir l’Equilibre entre la culture et la consommation du Tabac, et ramener les anciens prix de paix. Mais la ferme n’eut pas la prévoyance de cette possibilité.
Cette révolution n’arriva pas en 1785. Les Tabacs furent encore assez chers en Amérique pendant cette année pour rendre le prix du traité peu avantageux à M. Morris; aussi n’expedia-t-il à la ferme que 4700. B[ouc]auds de Tabacs, au lieu de 20,000. B[ouc]auds à quoi il étoit engagé. La majeure partie même ne fut chargée qu’en Automne, lorsque l’assurance de la belle récolte de 1785. donna celle d’une baisse dans les prix d’Amérique.
Alors la ferme vit bien que M. Morris alloit éxécuter son traité. Elle voulut se dedommager avec les autres particuliers des conditions avantageuses accordées à ce Négotiant; la baisse des prix d’achat avoit attiré en france quelques cargaisons américaines, que les propriétaires avoient compté de vendre aux mêmes conditions accordées à M. Morris: Les fermiers généraux en refusoient l’achat au dessus des prix quelle fixoit tous les mois plus bas; d’abord 35.₶ puis 34.₶ puis 33.₶ pour Les premieres qualités: Elle a même profité des besoins de quelques vendeurs pour acheter au dessous de ce dernier prix.
Les Américains qui avoient crû trouver au moins le même prix que recevoit leur compatriote étoient fort rebutés d’une loi si dure et dont le terme n’étoit même point fixé. On annoncoit que la ferme vouloit réduire les prix des tabacs à 30.₶
Plusieurs ne voulurent pas vendre; il s’accumula ainsi 6. à 7. mille Boucauds à l’orient, dont une partie fut par les besoins des Vendeurs, livrée au taux offert par la ferme.
Ce fut alors, au commencement de 1786, que le Commerce se plaignit au ministére.
II representa que la Conduite de la ferme générale alloit écarter pour toujours les Américains; qu’on ne pouvoit les rassurer qu’en faisant cesser les retards et mauvais traitements dont on les accueilloit, à l’Orient surtout, Le port même qui avoit été affranchi pour eux et qui leur convenoit le plus.

Que les négocians des états unis étoient ulcérés de la différence que la ferme mettoit entr’eux et un de leurs compatriotes. Qu’au reste le Traité étoit contraire aux vrais principes du commerce, aux intérêts du royaume, à ceux de la ferme elle même. On trouva même que ce contrat étoit informe, sans réciprocité d’obligations, et nul par son essence et par sa forme.
Toutes ces choses furent amplement et longuement discutées devant le comité choisi à cet effet, et dans le quel se trouverent toujours appellés MM. Les fermiers généraux. Ils defendirent leur traité, mais sans succès. Les arrêtés du comité anéantirent ces défenses et consacrèrent en entier ces amères plaintes du Commerce.
Il falloit un nouvel ordre de choses. Ce même comité fut assemblé à Bernis le 24. may 1786. en présence de M. de Vergennes et du ministre des finances. Le premier, après avoir hautement désapprouvé la conduite de la ferme générale, ouvrit l’avis qu’on devoit mettre tous les négociants américains de Niveau avec M. Robert Morris; et si la ferme désiroit ne pas voir casser le traité, payer leurs tabacs au prix de ce traité. Elle s’obligea solemnellement à recevoir 15. mille Boucauds des autres particuliers par an, jusqu’à l’expiration du traité de M. Morris, et aux mêmes conditions.
Cette décision porta de plus que le traité ne seroit pas renouvellé. Elle fut ministériellement annoncé à son Exc. Mr. de Jefferson, et confirmée par la lettre que lui adressa M. de Calonne le 22. 8bre. 1786.
Mais comment a-t-elle été éxécutée?
Il faut rappeller les détails de cette décision.
Elle Ordonnait

1°. Que le traité ne seroit plus renouvellé ni avec M. Morris, ni avec toute autre personne.
2°. Que pour éviter un denuement de tabacs qui ramenat le pretexte d’un traité, la ferme en auroit constamment un approvisionnement suffisant.
3°. Que la ferme s’engageoit à prendre des particuliers 12. à 15. mille Boucauds de Tabacs par an, jusqu’à l’Expiration du Traité du Sr. Morris, aux mêmes prix et Conditions Stipulés par ce traité.
4°. Quand les Chargements ne seroient pas assortis selon le traité on payeroit 38.₶ du Quintal net. du Tabac James et York river36.₶ du Tabac de Potoumack ou Rappahanock et autres crûs de Virginie.34.₶ du Tabac de Maryland le tout: 1ere. qualité de chaque espèce propre pour france.
5°. En cas de difficultés sur les qualités, elles devoient être jugées par une commission sur des échantillons envoyés au Conseil:
6°. Il devoit être diminué 30.s par Quintal sur ces prix ci-dessus pour les tabacs Livrés ailleurs que dans les ports de manufacture, qui sont Sette, Bordeaux, Morlaix, Dieppe et le Havre.
7°. Qu’il Seroit donné communication aux Américains des articles ci-dessus convenus.

On a vû par le récit que nous venons de faire, que l’esprit et l’intention du prononcé de Bernis étoient de placer les Tabacs des particuliers éxactement dans la même position où se trouveroient ceux du traité. Les expressions de l’arte. 3e. ne laissoient à la ferme aucun doute sur ce point. Elle porte … aux mêmes prix et conditions stipulés par le traité.
Cependant et dans les conditions et dans les prix la ferme a blessé cette égalité qui lui étoit prescrite.
Quant aux Conditions
Vue des principales, qui tient le plus à cœur aux américains, et qui est le plus nécessaire pour les cultiver dans nos ports c’est que leurs Cargaisons soyent livrées à leur arrivée. Les Tabacs du Sr. Morris sont reçus dès qu’ils peuvent être déchargés, et entrent tout de suite dans les magazins de la ferme.
Elle a bien reçu sans de très longs retards les Tabacs arrivés dans les ports de Manufacture pour les particuliers; Mais elle a suivi une toute autre marche à Lorient qui reçoit seul plus de Tabacs que les autres ports ensemble.
En may 1786. époque de la décision, il y avoit à L’orient plus de 4000. B[ouc]auds invendus parceque la ferme n’offroit que 32. à 33.₶ pour le Virginie et 31 à 32.₶ du Maryland Tare 15. p%.
L’on attendoit environ 2400. B[ouc]auds.
Il sembloit qu’après la décision elle devoit donner Ordre de recevoir ces 6400. B[ouc]auds.
Elle en reçut 1500. en Juillet 1500. en Août et déclara qu’elle n’enprendroit plus de quelque temps.

Cependant un particulier lui ayant offert en septemb. de recevoir son payement à 3. mois de terme, au lieu d’un mois fixé ci devant, on prit ses tabacs sans examiner l’ordre de leur arrivée avec ceux des autres particuliers. Ceux ci se plaignirent; et enfin en 8bre. seulement, la ferme se décida à recevoir les tabacs arrivés jusqu’au 10. d’Octobre, à condition de payer aussi à 3. mois.
Cette livraison a duré jusqu’en février, la mauvaise saison l’ayant rendue difficile et chere dailleurs pour les Vendeurs et pour la ferme.
Depuis le mois d’Octobre, les américains ayant eu connoissance de la décision, ont envoyé environ 5000. Boucauds à L’Orient. La ferme générale n’en a encore voulu recevoir dans le mois de may que 1000. Boucauds payables, toujours à 3. mois. Elle a refusé le reste, sans même fixer de terme à ce refus, sous pretexte qu’elle a remplis et au dela ses engagements pris au Comité de Bernis.
Les Américains souffrent étrangement de ces delais inattendus, par le retard de leurs fonds, les frais de Magasinage et l’intérêt d’argent; ils accusent leurs correspondants de négligence. La confiance donnée par le Comité de Bernis se change en éloignement et défiance, et plusieurs expéditions ont été arrêtées par le retard des Comptes de Vente. Les frais seront encore augmentés, si l’on attend les jours courts et le mauvais temps pour recevoir ces tabacs.
Dans les ports de manufactures on a reçu les Tabacs particuliers peu après leur arrivée; mais c’est qu’il y en est venu fort peu. Les importations à Bordeaux montent à 1600. B[ouc]auds. de may 1786. à may 1787. A Morlaix elles ne vont qu’à 825. B[ouc]auds. Au Havre elles ne vont pas à 400. Boucauds.—Si l’on en retranche les Cargaisons venuës par Vaisseaux étrangers que proscrit La décision de Bernis.
L’on n’a pas encore les états de Sette et de Dieppe.
La prolongation du terme de payement à 3 mois, forme une différence de conditions entre M. Morris et les particuliers, très onereuse pour ceux ci. Il paroit que c’est réellement une véxation arbitraire, qui porte l’empreinte d’une lésinerie de principe, et au caractère de mauvaise volonté envers le Commerce, sans utilité pour les fermes généraux.
Le retard de deux mois sur le payement est très imposant pour les américains, surtout après en avoir éprouvé de beaucoup plus long pour les livraisons. Il devient au Contraire d’une très petite importance, et peut être même d’une importance absolument nulle  pour la ferme générale, qui est obligée d’avoir toujours dans sa Caisse de très gros fonds Lesquels ne rapportent pas d’Intérêt.
Elle a avancé un million sans Intérêts au S. Robert Morris; elle paye ses tabacs en papier à Usance à la livraison; pourquoi ne paye-t-elle les particuliers qu’à 3. Usances?
Evaluons en Argent la perte résultante pour les particuliers des différences de traitement ci dessus.
Un Boucaud de tabac coute au commerce

  
pour magazinage, par mois
£ - 10s. -


Le déchet sur le poid ne peut être estimé moins de ½ p% par mois soit
 1. 15. -


(un Boucaud vaut environ 350.)



L’interêt des fonds pour un envois coute aussi ½ p.cent.
 1. 15. -


Perte par mois
£ 4.  - -




Les 4000. Boucauds qui étoient à Lorient invendus en may 1786. arrivés dans les mois précédents depuis 7bre. 1785. n’ont été livrés l’un dans l’autre qu’en Août.


Le Retard commun peut être évalué depuis le mois de février 1786.—C’est jusqu’au mois d’août 6. mois à 4.₶ par Boucauds



24,000₶ -


Les 5000 B[ouc]auds qui sont à lorient et qu’on offre à la ferme, arrivés depuis 8bre. 1786. ne pourront, si on les reçoit tout de suite, être livrés qu’en 3. mois; c’est à dire au mois d’Août pour terme moyen. Prenons le mois de mars pour le terme moyen de leur arriveé, le retard sera encore de 5. mois à 4.₶ par mois 5000. Boucauds.



20,000 -



£ 44,000 -


Transport



La ferme a payé à 3. mois environ 4500. B[ouc]auds. Livrés l’année derniere c’est 1.p%. ou
15,750 -


Elle éxige le même terme pour la suite, et sure les 5000. B[ouc]auds actuel c’est encore 1.p%. ou
    17,500 -



£ 77,250 -


Ces divers Calculs qui sont au dessous de la réalité présentent une somme de £95250.—de perte effective.

Mais l’on ne peut assigner la perte qui résulte du retard de rentrées des fonds des négociants Américains, chez qui l’argent est très rare, et ne peut jamais être supplée par le Crédit.
Quant aux prix.
La ferme générale a acheté dans divers ports de manufacture à prix inférieurs au Traité, et ces Achats ne devront pas être comptés pour l’éxécution de la décision. Mais à Lorient qui plus recherché par les Américains semble avoir été pris en inimitié particulière par la ferme, elle a fait faire par son Directeur de telles diminutions de prix pour les diverses gradations de Qualité, que loin de rendre 34.₶ 10.s du Quintal, les Chargements souvent mieux assortis que ceux de M. Morris, ne rendent que de 33.₶ 10.s à 33.₶ 15.s. Cette différence est très forte parcequelle vient à la suite d’une diminution de 1.₶ 10.s par Quintal accordée par la décision.
Voici par quel moyen elle opere la diminution ci dessus.
Le Traité portoit que le Sr. Morris Livreroit ses Cargaisons assorties de
¼. en James ou Yorck-River
    ½. en Virginie, de Potowmack ou Rappahanock
    ¼. en tabac de Maryland
    Le tout en premieres Qualités propres pour la france.
    Or, ces premieres Qualités propres pour La france ne sont pas les premieres qualités des crûs. La ferme Generale n’ayant jamais consommé les premieres qualités des crûs, Le Commerce a pris l’habitude d’apeller sortes francoises les Qualités moyennes et inférieures des crûs: car les premieres Qualités de chaque crû, consommées en Hollande, en Angleterre et dans le Nord, se vendent bien plus cher que les prix que paye la ferme. Cependant en vertu du terme 1er. qualité que renferme L’arte. 4e. de la décision ses agents ne mettent aux prix fixés que les premieres sortes des Crûs, et placent en 2de. et 3me. sorte les qualités moindres qui devroient cependant être reçues comme 1eres Qualités propres pour la ferme.
Ainsi à L’orient la premiere sorte de James river est payée 36.₶-10s. La seconde seulement 34.₶-6s.
Ainsi la premiere sorte de Virginie est payée à 34.₶—10s. La seconde seulement 33.*-6s. La 3me. 31.₶-6s. Or, il y a Beaucoup de secondes sortes puisqu’on ne met que le très beau en premieres.
C’est ainsi que s’opere la différence de prix contraire au vœu de  la décision. La ferme n’éxige pas les mêmes choses des tabacs de M. morris, qui, à moins d’une très grande infériorité de Qualité, ou d’avaries sont toujours reçus comme bien assortis et payés l’un dans l’autre à 36.₶
Telle est la position de ce commerce. Il est evident que soit rancune, soit vuës particulières pour l’avenir, la ferme générale a pris à tâche de maltraiter et de dégouter les Américains, et de leur oter toute la Confiance que les dispositions du Ministère leur avoit inspirée.
Les retards surtout sont désolants pour Les négociants de cette Nation. La ferme les a portés au dernier periode; Elle refuse même d’en annoncer le terme. Elle se couvre de faux prétextes,—oppose le deffaut de magasins, d’argent, et l’éxécution, à ce qu’elle dit, complettement faite à ce jour de l’engagements pris au comité de Bernis: Elle veut faire commencer ces engagements qu’à la datte de La décision, ce qui jusqu’à la fin de 1787. ne leur donneroit qu’un an et demi pour durée au lieu de deux, et diminueroit d’un quart la quantité de 24. à 30. mille Boucauds quelle doit prendre.
En même temps cependant, elle veut faire entrer dans l’accomplissement de ses engagements les 4000. Boucauds de Tabac qui se trouvoient arrivés depuis longtems à L’orient avant la décision.
Cependant encore ses objections pour les tabacs au prix du traité ne subsistent plus pour des tabacs à bas prix. Elle a acheté au Havre des Tabacs venus sur Vaisseaux Anglois et impériaux parcequ’on les a donnés à bon marché: Elle fait offrir à Bordeaux de prendre à des prix inférieurs deux Cargaisons refusées à ceux de la décision.
Il n’est pas décent de supposer qu’une telle conduite soit l’effet d’un moment de mauvaise humeur contre le commerce d’un corps tel que la ferme générale ou doit lui donner plustôt pour motif un plan d’assurer le ministère à lui permettre un nouveau Traité.
Les négociants maltraités n’enverront plus de Tabacs en france. La ferme manquera d’approvisionnement: elle représentera que le commerce, auquel on s’étoit fié pour fournir aux besoins de La ferme, n’y a point pourvû, malgré Les faveurs accordées; que l’on va être obligé de recourir à l’Angleterre et à la Hollande et que pour éviter cette mesure il vaut mieux faire un nouveau traité.
Ce résultat est inévitable si l’on n’arrête pas sur le champ la marche qui le prépare: et ce doit être l’objet des démarches du ministre américain.

La Conduite de la ferme générale a été assez adroite. Comme il n’est pas arrivé beaucoup de tabacs dans les ports de manufacture, elle leur a fait moins éprouver de retards et de diminutions; sans doute pour éviter par là des plaintes trop nombreuses. Elle a porté toute son attention à Lorient qui est le port de Choix des Américains et où ils affluent davantage. Elle a reussi en partie à les détourner de nouveaux envoys. L’on peut montrer au ministre plusieurs lettres de maisons américaines qui L’annoncent.
